Main, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered July 6, 1984, upon a verdict convicting defendant of the crime of criminal mischief in the fourth degree.
Defendant was charged with criminal mischief in the second degree following an incident which occurred on July 16, 1983 in which the premises which defendant and three other per*482sons had rented were damaged. Following a trial, he was convicted of criminal mischief in the fourth degree, a class A misdemeanor. On this appeal, defendant contends that the People failed to prove the elements of this crime beyond a reasonable doubt, and the People concede that they produced legally insufficient evidence of defendant’s guilt. We agree. While the People did amply demonstrate that the premises in question had indeed been damaged, they failed to prove that defendant caused the damage. In light of this, defendant’s conviction must be reversed and the indictment dismissed.
Judgment reversed, on the law, and indictment dismissed. Mahoney, P. J., Main, Casey, Weiss and Mikoll, JJ., concur.